                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRENT TOMPKINS,                                    )
                                                   )
               Plaintiff,                          )       Civil Action No. 19-1089
                                                   )       Magistrate Judge Maureen P. Kelly
                       V.                          )
                                                   )
PRIMECARE MEDICAL, INC., ERNA                      )
CRAIG, THREE JOHN DOE                              )
DEFENDANTS, and EIGHT JOHN DOE                     )
DEFENDANTS,c                                       )
                                                   )
              Defendants.                          )


                                         ORDER OF COURT

        Trent Tompkins ("Plaintiff'), was, at the time of the filing of this civil rights action, a

post-conviction detainee in the Mercer County Prison, awaiting sentencing in two outstanding

criminal cases in Mercer County. In one case, Plaintiff pleaded guilty on February 11, 2019, to

Corruption of Minors, and Indecent Assault on Person Less than 13 years of age. 1 In the other

case, Plaintiff pleaded no contest on August 20, 2019, to criminal conspiracy to commit

intimidation, retaliation or obstruction in child abuse cases. 2   Plaintiff paid the filing fee herein

and his prose prisoner civil rights form complaint ("the Complaint") was filed. ECF No. 1.


1
  We take judicial notice of Plaintiffs criminal case in the Court of Common Pleas of Mercer
County, Commonwealth v. Tompkins, CP-43-CR-0001578-2017 (CCP Mercer County) which is
available at:

      https ://u jspo1ial. pacourts. us/docketsheets/CPReport.ashx? docketN umbei=CP-4 3-CR-
0001578-2017 &dnh"=suomb7 o TBdHUSOp8xcPknA%3 d%3 d

(site last visited September 3, 2019).

2
  We take judicial notice of Plaintiffs criminal case in the Court of Common Pleas of Mercer
County, Commonwealth v. Tompkins, CP-43-CR-0000858-2018 (CCP Mercer County) which is
available at:
                                                               (. . . footnote continued)
       . Plaintiff named two individual defendants in the caption of the Complaint, specifically:

PrimeCare Medical, Inc. and Ema Craig, apparently, the warden of Mercer County Prison. He
                                                                                I


also indicated that tpere are three John Doe Defendants whose names are unknown and he needs

discovery to find out their names. In addition, he indicates that the are eight John Doe

Defendants of whom he knows only one of their names. Id. at 2. However, Plaintiff indicates

(,that he would "like to review incident reports and other evidence before deciding which staff to

sue in personal capacity." Id.

        The factual allegations of the Complaint are conclusory and fail to provide any specifics
                           I

as to time, place and actions or inactions other than to allege, in a conclusory fashion, ongoing

abuse from September, 201 7 to February, 2018 without identifying who did what to Plaintiff or

failed to do what to Plaintiff. To the extent that Plaintiff does not know the names of John Doe

Defendants, he may_ number them and allege what "John Doe 1" did or failed to do and the same

as to "John Doe 2," etc.       Because the Complaint fails to allege some threshold modicum of

facts, the Complaint fails to comply with the pleading requirements of Federal Rule of Civil

Procedure 8 as explained in Bell Atlantic Corp. v. Twombly. 550 U.S. 544 (2007) and Ashcroft

v. Iqbal, 556 U.S. 662 (2009). As explained by the United Sta~es Supreme Court, a complaint is

subject to dismissal under the standards of Fed. R. Civ. P. 12 (b)(6) if it does not allege "enough

facts to state a claim to relief that is plausible on its face." Id. at 570 The Complaint is simply

insufficient under Twombly and Iqbal. As the United States Supreme Court explained in

Twombly: "a plaintiffs obligation to provide the 'grounds' of his 'entitle[ment] to relief



       https://uj sportal.pacourts. us/docketsheets/CPReport.ashx?docketNumber=CP-4 3-CR-
00008:58-20 l 8&dnh=vjlxbA72gShCTy88spd5WQ%3d%3d

(site last visited September 3, 2019).

                                                   2
requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do[.]" Bell Atlantic Corp. v. Twombly. 550 U.S. at 555. Rather, Plaintiff must

allege a modicum of facts showing that the Defendants violated his rights.

        In order to rectify the deficiencies in the Complaint, Plaintiff is ORDERED to file an

Amended Complaint that includes all of his claims against numbered John Doe Defendants in

addition to the other two named Defendants and allege therein facts, as opposed to conclusory

allegations. Essentially, Plaintiff should allege who did or failed to do what to him and when
..
these actions or inactions occurred and should name in the caption of the Complaint all of the

Defendants wh9m he alleges violated his rights so that we can ascertain exactly how many John

Doe Defendants there are.

        Plaintiff is ORDERED to file the Amended Complaint no later than September 27, 2019.

Failure to do so may result in the case being dismissed either for failure to prosecute or the

Complaint could be dismissed for failu~e to state a claim upon which relief can be granted. A

blank copy of the Civil Rights complaint form is being included herein.

        In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any

appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,

Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.


Date: September 3, 2019

                                                      MAUREENP. KE Y
                                                      UNITED STATES MAGISTRATE



                                                 3
cc:   TRENT TOMPKINS
      Mercer County Jail
      55 THOMPSON ROAD
      MERCER, PA 16137




                           4
